DETAILED ACTION
The applicant’s amendment filed on July 1, 2022 has been acknowledged. Claim 22 has been canceled. Claims 1-21 and 23, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah, further in view of Oliver et al. (US 2005/0010382 A1) hereafter Oliver.
As per claim 1, Volponi discloses a computing device comprising:
	at least one processor (Page 2, paragraph [0023]; discloses that the device contains a processor);
		memory storing computer-readable instructions that, when executed by the at least one processor (Page 2, paragraph [0023]; discloses that the device contains memory which stores instructions to execute the operations), cause the computing device to:
		calculate an actual asset health quantifier based on asset sensor data from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the turbine engine or components thereof (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example);
		execute a computer-generated model corresponding to the turbine engine to:
			generate a model of the turbine engine or components thereof (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
			simulate an operating condition of the model of the turbine engine or components thereof using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium);
			generate a projected asset health quantifier of the model of the asset or components thereof (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not);
			aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); 
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); and
		determine whether at least one of the aggregated actual and projected asset health quantifier is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state selecting a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, that the simulation uses asset monitoring information based on the selected workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers, and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine and to select a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that this part should be removed or taken out of service. The part can be permanently removed from service or reworked and put back into service. The system outlines what procedures are to be performed and the values the part must meet to be put back into service, this is an expected scope of work as it indicates what work needs to be performed and what values need to be met. The system also uses the history to determine service life and how often the parts should be directly inspected. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to determine what the status of each component and prioritize their repairs. In doing so the system can notify the users of what is failing and what is expected to fail and optimize the order in which those components are repaired. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi and Berkley, with the ability to rank and prioritize the repairs of components as taught Easterly, for the purposes of optimizing the repairs of an asset. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset.
The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result.
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the operating conditions of the asset. The operating conditions of the asset are used to detect faults and possible failures to recommend or assign service actions based on those detected events. As such Shah establishes that the simulation of the asset which is modeled is based on monitoring information and a workscope task such as servicing the asset).
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of times the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler, with the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah, for the purposes of improving the model over time. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034].
The combination establishes the selection of a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, it fails to generate models if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Oliver, which like the combination talks about modeling the performance of equipment, teaches it is known to model different solutions and to simulate if the selected workscope tasks were to be performed and if the at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected (Page 3, paragraphs [0046] and [0047], Page 5, paragraph [0060] and [0061] and Page 6, paragraphs [0062]-[0064] and [0066]; teach using sensor information to generate information regarding the performance of the equipment. This is used as a baseline for the purposes of comparing potential solutions. The solutions or workscope tasks are each simulated and compared to values to determine which solution best satisfies the selected performance criterion. Oliver establishes that this can be any value or parameter which is considered important to the operation or desired to be improved. From this each selected solution or workscope task is simulated to determine the projected or estimated performance changes based on each solution. These values are compared to set threshold thus if an option does not meet the requirements other or secondary options are selected to achieve the desired result. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
The sole difference between the combination of Volponi, Berkley, Easterly, Vossler and Shah and the claimed subject matter is that the combination does not explicitly state generating a model if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
The Oliver reference establishes that a known for the simulation if each workscope task were to be performed and if the projected values are less than or equal to the threshold to choose another workscope task.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Oliver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver, for the purposes of selecting the workscope task that best fits the desired parameters. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver.
As per claim 3, 10 and 17, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver teaches the above-enclosed invention; Volponi further discloses wherein the asset monitoring information includes at least one of asset environmental information, asset sensor information, asset utilization information, asset configuration information, asset history information, or asset workscope quantifier information (Page 2, paragraphs [0020]-[0021]; discloses that the monitoring includes sensor information).
As per claim 4, 11 and 18, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver teaches the above-enclosed invention; Volponi further discloses wherein the computer-generated model includes at least one of a physics-based model, a stochastic model, a historical data model, or a hybrid model.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
As per claim 5, 12 and 19, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver teaches the above-enclosed invention; Volponi further discloses wherein the memory stores further computer-readable instructions that, when executed by the at least one processor (Page 2, paragraph [0023]; discloses that the device contains a processor. Page 2, paragraph [0023]; discloses that the device contains memory which stores instructions to execute the operations), cause the computing device to:
	obtain forecast information of the turbine engine (asset) (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. The system predicts or forecasts information on how the engine is going to perform given the sensor data and the models which are entered into the system);
	executing the computer-generated model to generate the projected asset health quantifier by estimating the projected asset health quantifier using the forecast information (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals);
		compare the projected asset health quantifier to the threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals); and
		identify the turbine engine based on the comparison (Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example).
While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope (as defined in paragraph [0004] of the applicant’s originally filed specification “expected scope of work”) on the removed turbine engine.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that this part should be removed or taken out of service. The part can be permanently removed from service or reworked and put back into service. The system outlines what procedures are to be performed and the values the part must meet to be put back into service, this is an expected scope of work as it indicates what work needs to be performed and what values need to be met. The system also uses the history to determine service life and how often the parts should be directly inspected. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley, Easterly and Jackson with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler, Shah and Oliver, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
As per claim 8, Volponi discloses a method comprising:
	calculating an actual asset health quantifier based on asset sensor data from a turbine engine, the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components thereof (Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example); and executing a computer generated model corresponding to the asset to:
		generate a model of asset or components thereof (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
		simulate an operating condition of the model of the asset or components thereof using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium);
		generate a projected asset health quantifier of the model of the asset or components thereof (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not);
		aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); and
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above) and determine whether at least one of the aggregate actual and projected asset health identifier is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state selecting a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, that the simulation uses asset monitoring information based on the selected workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers, and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine and to select a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that this part should be removed or taken out of service. The part can be permanently removed from service or reworked and put back into service. The system outlines what procedures are to be performed and the values the part must meet to be put back into service, this is an expected scope of work as it indicates what work needs to be performed and what values need to be met. The system also uses the history to determine service life and how often the parts should be directly inspected. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to determine what the status of each component and prioritize their repairs. In doing so the system can notify the users of what is failing and what is expected to fail and optimize the order in which those components are repaired. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi and Berkley, with the ability to rank and prioritize the repairs of components as taught Easterly, for the purposes of optimizing the repairs of an asset. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset.
The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result.
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the operating conditions of the asset. The operating conditions of the asset are used to detect faults and possible failures to recommend or assign service actions based on those detected events. As such Shah establishes that the simulation of the asset which is modeled is based on monitoring information and a workscope task such as servicing the asset).
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of times the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler, with the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah, for the purposes of improving the model over time. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034].
The combination establishes the selection of a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, it fails to generate models if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Oliver, which like the combination talks about modeling the performance of equipment, teaches it is known to model different solutions and to simulate if the selected workscope tasks were to be performed and if the at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected (Page 3, paragraphs [0046] and [0047], Page 5, paragraph [0060] and [0061] and Page 6, paragraphs [0062]-[0064] and [0066]; teach using sensor information to generate information regarding the performance of the equipment. This is used as a baseline for the purposes of comparing potential solutions. The solutions or workscope tasks are each simulated and compared to values to determine which solution best satisfies the selected performance criterion. Oliver establishes that this can be any value or parameter which is considered important to the operation or desired to be improved. From this each selected solution or workscope task is simulated to determine the projected or estimated performance changes based on each solution. These values are compared to set threshold thus if an option does not meet the requirements other or secondary options are selected to achieve the desired result. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
The sole difference between the combination of Volponi, Berkley, Easterly, Vossler and Shah and the claimed subject matter is that the combination does not explicitly state generating a model if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
The Oliver reference establishes that a known for the simulation if each workscope task were to be performed and if the projected values are less than or equal to the threshold to choose another workscope task.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Oliver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver, for the purposes of selecting the workscope task that best fits the desired parameters. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver.
	As per claim 15, Volponi discloses a non-transitory computer readable storage medium comprising instructions which when executed (Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium), cause a machine to at least:
	calculate an actual asset health quantifier based on asset sensor data from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components thereof (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example);
	execute a computer-generated model corresponding to the asset to:
		generate a model of the asset (Page 2, paragraph [0021]; discloses that the system generates a model of the turbine engine or components based on inputs from sensors as discussed on page 2, paragraph [0020]);
		simulate an operating condition of the model of the asset using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium);
		generate a projected asset health quantifier of the model (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not);
	aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above);
		compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above); and
		determine whether at least one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
While Volponi discloses the use of models it is not specific that the model is a digital twin model. Additionally Volponi fails to explicitly state selecting a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, that the simulation uses asset monitoring information based on the selected workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that device is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers, and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a device used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine and to select a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that this part should be removed or taken out of service. The part can be permanently removed from service or reworked and put back into service. The system outlines what procedures are to be performed and the values the part must meet to be put back into service, this is an expected scope of work as it indicates what work needs to be performed and what values need to be met. The system also uses the history to determine service life and how often the parts should be directly inspected. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset. The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to determine what the status of each component and prioritize their repairs. In doing so the system can notify the users of what is failing and what is expected to fail and optimize the order in which those components are repaired. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi and Berkley, with the ability to rank and prioritize the repairs of components as taught Easterly, for the purposes of optimizing the repairs of an asset. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset.
The combination it is not specific that the model is a digital twin model. Additionally the combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. 
The sole difference between the combination of Volponi, Berkley and Easterly and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley and Easterly with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result.
The combination fails to explicitly state that the simulation uses asset monitoring information based on a workscope task and that the system generates a projected asset health quantifier if the selected first workscope task were to be performed. The combination also fails to explicitly state wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Shah, which like Vossler talks about using a model to predict failures or faults, teaches it is known to simulate an operating condition of the asset using monitoring information from sensors and for it to be based on a workscope task (Page 2, paragraphs [0022]-[0023]; teaches that the system collects data in real-time. Page 3, paragraph [0029]; teaches that the data can be collected from sensors and can be for various parameters. Page 2, paragraph [0025]; teaches that this is based on a workscope task or service to be performed. In this case the system can make recommendations for servicing the asset during implementation of the model. Page 4, paragraphs [0032]-[0034]; teaches that the system selects a model which focusses on a specific component or function. The model uses actual events to make determinations of the health or status of the asset. Page 5, paragraphs [0039] and [0040]; teaches that the system will detect a fault and use the information to direct service of the system. Page 7, paragraphs [0051] and [0052]; teaches that the system indicates the probability that a particular item is associated with a serviceable event and can determine the severity of the event which will define the recommended service strategies. Shah establishes that the system utilizes models based on of sensors which detect the operating conditions of the asset. The operating conditions of the asset are used to detect faults and possible failures to recommend or assign service actions based on those detected events. As such Shah establishes that the simulation of the asset which is modeled is based on monitoring information and a workscope task such as servicing the asset).
Shah additionally teaches that the system generates a projected asset health quantifier after the workscope task is completed (Page 2, paragraph [0022]; teaches that the system will evaluate the effectiveness of the service model implemented and improve the “accuracy and performance in predicting and responding to serviceable conditions and events as they occur or prior to their occurrence.” Page 4, paragraph [0034], Page 7, paragraphs [0051] and [0052] and Page 9, paragraph [0064]; teaches that the model itself can be refined over time and updated running new information to determine the accuracy of the prediction. That is the system determines if the recommendation was correct or the number of times the recommendation was incorrect. The system can improve the probabilities of the events over time. From this the system generates an updated projected health quantifier as it determines if the service worked or not, thus it is performed after the workscope task has been completed. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034]).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
The sole difference between the combination of Volponi, Berkley, Easterly and Vossler and the claimed subject matter is that the combination does not explicitly state that the simulation is based on a workscope task and that the projected asset health quantifier is generated after the workscope task is completed.
The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Shah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Vossler, with the ability to base the simulation off of workscope tasks and to generate the projected asset health quantifier to be generated after the workscope task is completed as taught by Shah, for the purposes of improving the model over time. Since the combination already generates and simulates faults it would have been obvious as shown in Shah to update this information over time. By doing this the system refines the model making it more accurate over time. Shah this provides “greater reliability, provide for additional detectability and isolation of faults or serviceable conditions” paragraph [0034].
The combination establishes the selection of a first workscope task of interest, based on the actual asset health quantifier of the turbine engine or components thereof, it fails to generate models if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
Oliver, which like the combination talks about modeling the performance of equipment, teaches it is known to model different solutions and to simulate if the selected workscope tasks were to be performed and if the at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected (Page 3, paragraphs [0046] and [0047], Page 5, paragraph [0060] and [0061] and Page 6, paragraphs [0062]-[0064] and [0066]; teach using sensor information to generate information regarding the performance of the equipment. This is used as a baseline for the purposes of comparing potential solutions. The solutions or workscope tasks are each simulated and compared to values to determine which solution best satisfies the selected performance criterion. Oliver establishes that this can be any value or parameter which is considered important to the operation or desired to be improved. From this each selected solution or workscope task is simulated to determine the projected or estimated performance changes based on each solution. These values are compared to set threshold thus if an option does not meet the requirements other or secondary options are selected to achieve the desired result. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes that a known for the simulation to be based on a workscope task and for the projected asset health quantifier to be generated after the workscope task is completed.
The sole difference between the combination of Volponi, Berkley, Easterly, Vossler and Shah and the claimed subject matter is that the combination does not explicitly state generating a model if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
The Oliver reference establishes that a known for the simulation if each workscope task were to be performed and if the projected values are less than or equal to the threshold to choose another workscope task.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Oliver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler and Shah, with the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver, for the purposes of selecting the workscope task that best fits the desired parameters. Since Shah already compares various parameters for different options it would have been obvious to simulate each option to see how they are expected to perform. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah, further in view of Oliver et al. (US 2005/0010382 A1) hereafter Oliver, further in view of Henderkott et al. (US 2015/0161778 A1) hereafter Henderkott.
As per claims 2, 9 and 16, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver teaches the above-enclosed invention; the combination however fails to further teach wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the computing device to: determine the projected asset health quantifier by: capture a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determine the projected asset health quantifier when the first image matches the second image.
Henderkott, which like both Volponi and Berkley talks about determining condition of a turbine engine, teaches device is configured to determine the projected asset health quantifier by: capturing a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determining the projected asset health quantifier when the first image matches the second image (Page 3, paragraph [0034]-[0035] and Page 4, paragraph [0043]; teaches it is known to determine the damage to a part such as a turbine engine by first capturing an image of the turbine engine and comparing that image to a previously stored image in a database. In doing so the system determines if they match and if they don’t this can indicate that there is damage to the part. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes it is known to base the model off of a workscope task and to generate a projected asset health quantifier after the workscope task is completed. 
The sole difference between the combination of Volponi, Berkley, Easterly, Vossler and Shah and the claimed subject matter is that the combination does not explicitly state that the method of detecting damage includes comparing two images to determine a match.
The Henderkott reference establishes that a known technique for determining damage to a turbine engine is to take an image and compare it to a stored image to determine if there is a match.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the damage identification techniques provided by the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver with the image comparison taught by Henderkott.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Henderkott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler, Shah and Oliver, with the ability to detect damage through image comparison as taught Henderkott, for the purposes of evaluating the equipment using known techniques. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott.

Claim(s) 6, 7, 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Shah et al. (US 2004/0193938 A1) hereafter Shah, further in view of Oliver et al. (US 2005/0010382 A1) hereafter Oliver, further in view of Hampapur et al. (US 2012/0059684 A1) hereafter Hampapur.
As per claims 6, 13 and 20, the combination of Volponi, Berkley, Easterly, Vossler, Shah and Oliver teaches the above-enclosed invention; Berkley further teaches wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the computing device to: is configured to generate a removal schedule for one or more assets (Col. 14, line 66 through Col. 16, line 36; teaches that it is known for the system to generate a removal schedule for how often the parts are to be replaced, inspected or reworked. Additional it establishes that the method is carried out on a computer) including the turbine engine by: 
	generating a first function cost of the initial removal schedule (Col. 18, line 66 through Col. 19, line 24; outlines that the removal and repairs have a function of cost associated with each action).
	While the combination discloses establishing a cost and schedule for repair, it is not explicit that the system identifies an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering a first neighbor asset pair in the list; generating a second function cost based on the re-ordering; and generating the removal schedule based on a comparison of the first function cost to the second function cost.
	Hampapur, which like Berkley talks about scheduling repairs and maintenance, teaches it is known to identify an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering a first neighbor asset pair in the list; generating a second function cost based on the re-ordering; and generating the removal schedule based on a comparison of the first function cost to the second function cost (Page 1, paragraph [0005] and Page 3, paragraphs [0039]-[0041]; teaches it is known to establish an initial removal or maintenance schedule and sorting through the various equipment for repair. In doing so the system generates a list of related or similar asset pairs which need the same maintenance or repair and to prioritize or re-order the repair or maintenance schedule to optimize them for cost of performance. Hampapur establishes that it is known to optimize the schedule to minimize overall cost and minimize risk. Since the combination of Volponi and Berkley already teaches the concept of evaluating based on cost and repairs, it would have been obvious to optimize the various solutions to minimize cost and risk as shown explicitly in Hampapur).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model. The Shah reference establishes it is known to base the model off of a workscope task and to generate a projected asset health quantifier after the workscope task is completed. However the combination fails to explicitly state sorting the assets based on schedules and re-ordering the schedule to optimize for cost.
	Hampapur teaches a similar system for assets which sorts the assets based on schedules and re-ordering the schedule to optimize for cost.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley, Easterly, Vossler, Shah and Oliver with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hampapur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly, Vossler, Shah and Oliver, with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur, for the purposes of minimizing cost of repairs. Since the combination of Volponi and Berkley already teaches the concept of evaluating based on cost and repairs, it would have been obvious to optimize the various solutions to minimize cost and risk as shown explicitly in Hampapur.
As per claims 7, 14 and 21, the combination of Volponi, Berkley, Easterly, Vossler, Shah, Oliver and Hampapur teaches the above-enclosed invention; Hampapur further teaches wherein the removal scheduler is configured to generate the removal schedule by performing at least one of an integer programming method, a top-bottom optimization method, and a bottom-up optimization method (Page 1, paragraph [0005]; teaches that it is known to utilize integer programming methods for optimizing scheduling of repairs).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz et al. (US 2014/0365191 A1) hereafter Zyglowicz, in view of Volponi et al. (US 2017/0146976 A1) hereafter Volponi, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler, further in view of Oliver et al. (US 2005/0010382 A1) hereafter Oliver.
As per claim 23, Zyglowicz discloses a computing device for generating an asset health quantifier (AHQ) for components of an asset (Page 3, paragraph [0036]; discloses collecting asset data and using that in a first model. The model itself is used to determine the health of the asset during the period in which it was monitored. As such this is considered to be an asset health quantifier (AHQ)), the system comprising:
	at least one processor (Page 13, paragraph [0115]; discloses that the system contains a processor);
	memory storing computer-readable instructions that, when executed by the at least one processor (Page 13, paragraphs [0112], [0115] and [0116]; discloses that the system contains memory which stores instructions to execute the process), cause the computing device to:
		calculate, based on one or more actual inputs from a sensor communicatively coupled to an asset, an initial AHQ of a target component before generation of a workscope task (Page 3, paragraph [0036]; discloses collecting asset data and using that in a first model. The model itself is used to determine the health of the asset during the period in which it was monitored. As such this is considered to be an asset health quantifier (AHQ).Page 4, paragraph [0043]; discloses that the health profile is used to generate a recommendation to be performed on the asset. An example of this is shown in paragraph [0045], which establishes replacing a component and the time frame in which is replace. Thus the first model is generated and the health calculated before the generation of the recommendation of a workscope task. That is the first model causes the task to be recommended. Page 4, paragraph [0038]; discloses that the data is actual data from the asset which can be in the form of recordings or sensor readings);
		generate a model of the target component (Page 2, paragraph [0027]; discloses that the system generates a model for the target component Page 5, paragraph [0046]; discloses that the system using the model is used to make predictions of the maintenance actions that are recommended to be performed within the prediction period);
		select a workscope task of interest based upon the initial AHQ (Page 5, paragraph [0046]; discloses that the system using the model is used to make predictions of the maintenance actions that are recommended to be performed within the prediction period);
		calculate an estimate AHQ of the model of the target component performing the generated workscope task if the selected workscope task were to be performed (Page 3, paragraphs [0036] and [0037]; discloses that the system makes predictions as to the recommendations that is it forecasts how the performance will be affected by the recommendations. Page 5, paragraph [0052]; establishes that the system forecasts or predicts the parameters based on the data which can been previously collected), wherein the calculating includes executing one or more of a plurality of interdependent models configured to collectively simulate operation the model of the target component (Page 4, paragraphs [0038] and [0039]; discloses that a second model is created to simulate the operation of the components based on the recommendation to product a series of predictions);
		determine an actual AHQ of the target component after performing the workscope task (Page 4, paragraphs [0038] and [0039]; discloses that along with the predictions the actual events and the sensor data is collected after the recommendation is carried out);
		compare the actual AHQ to the estimated AHQ (Page 4, paragraphs [0038] and [0039]; discloses that the similarities and/or differences between the actual and the predicted are established by comparing the predicted values with the actual values. This is done to update and improve the models over time and to make more accurate predictions); and
		determine an accuracy of the model of the target component based on the comparison (Page 9, paragraph [0084]; discloses that the system determines the level of accuracy of the model by determining any discrepancies which may have caused an incorrect prediction. Page 10, paragraph [0085]; discloses that the system uses this information to determine how to update the model to make the model more accurate).
While Zyglowicz discloses modeling the health of assets and tracking the maintenance tasks of those assets, the assets which are discussed are industrial assets and as such it is not specific that the asset is a component of a turbine engine. Specifically it fails to explicitly establish that the information is from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft. Zyglowicz additionally states that while focused on industrial assets the invention and the techniques are also applicable to “other applications where models can be utilized to provide maintenance recommendations”, paragraph [0002]. Additionally Zyglowicz fails to explicitly state that the model which is used is a digital twin model. Zyglowicz further fails to explicitly state determine, wherein if the actual AHQ and estimated AHQ are greater than a respective threshold to thereby identify the turbine engine for removal from service, and wherein if the actual and estimated AHQ are less than or equal to the respective threshold, then a second workscope task of interest is selected.
Volponi, which like Zyglowicz talks about modeling equipment or assets using sensors, teaches it is known for the model to pertain to turbine engines, specifically that the operational data is from actual inputs from a sensor communicatively coupled to a turbine engine controller disposed within an aircraft (Page 1, paragraph [0004] and Page 4, paragraph [0029]; discloses that the turbine engine is disposed within an aircraft during operation. Page 2, paragraph [0020]; teaches that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired).
Zyglowicz discloses monitoring assets using actual recorded parameters during operation. This is done at multiple times first prior to performing a task and after the task is performed. Zyglowicz discloses recommending a task to be performed and predicting or estimating the expected performance after that task is to be performed. Zyglowicz then records the actual parameters after the task is performed. The estimated and actual data is compared to determine if there is a difference, indicating determining if a value or threshold is exceeded. If the value is exceeded the model is updated which updates the future recommendations as well as the models themselves to make more accurate predictions and assessments of the health of the assets. 
The sole difference between the Zyglowicz reference and the claimed subject matter is that the Zyglowicz reference does not explicitly disclose that the asset is a turbine engine.
Volponi which also discusses the modeling of assets to detect faults, teaches that modeling and tracking the actual sensor data from turbine engines was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the assets shown in Zyglowicz with the asset being a turbine engine and its components as taught explicitly in Volponi.
Thus, the simple substitution of one known element for anther producing a predictable result renders the claim obvious.
Therefore, from this teaching of Volponi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating assets for repairs provided by Zyglowicz, with the asset being a turbine engine as taught Volponi, for the purposes of tracking and monitoring known assets. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired.
The combination fails to explicitly state that the model which is used is a digital twin model. The combination further fails to explicitly state determine, wherein if the actual AHQ and estimated AHQ are greater than a respective threshold to thereby identify the turbine engine for removal from service, and wherein if the actual and estimated AHQ are less than or equal to the respective threshold, then a second workscope task of interest is selected.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics-based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Zyglowicz discloses monitoring assets using actual recorded parameters during operation. This is done at multiple times first prior to performing a task and after the task is performed. Zyglowicz discloses recommending a task to be performed and predicting or estimating the expected performance after that task is to be performed. Zyglowicz then records the actual parameters after the task is performed. The estimated and actual data is compared to determine if there is a difference, indicating determining if a value or threshold is exceeded. If the value is exceeded the model is updated which updates the future recommendations as well as the models themselves to make more accurate predictions and assessments of the health of the assets. Volponi teaches a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. 
The sole difference between the combination of Zyglowicz and Volponi and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Zyglowicz and Volponi with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Zyglowicz and Volponi, with the use of a digital twin model as taught Vossler, for the purposes of evaluating the equipment using known techniques. Since Volponi already uses a physics-based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result.
The combination further fails to explicitly state determine, wherein if the actual AHQ and estimated AHQ are greater than a respective threshold to thereby identify the turbine engine for removal from service, and wherein if the actual and estimated AHQ are less than or equal to the respective threshold, then a second workscope task of interest is selected.
Oliver, which like the combination talks about modeling the performance of equipment, teaches it is known to model different solutions and to simulate if the selected workscope tasks were to be performed to determine, wherein if the actual AHQ and estimated AHQ are greater than a respective threshold to thereby identify the turbine engine for removal from service, and wherein if the actual and estimated AHQ are less than or equal to the respective threshold, then a second workscope task of interest is selected (Page 3, paragraphs [0046] and [0047], Page 5, paragraph [0060] and [0061] and Page 6, paragraphs [0062]-[0064] and [0066]; teach using sensor information to generate information regarding the performance of the equipment. This is used as a baseline for the purposes of comparing potential solutions. The solutions or workscope tasks are each simulated and compared to values to determine which solution best satisfies the selected performance criterion, which is a threshold value. Oliver establishes that this can be any value or parameter which is considered important to the operation or desired to be improved. From this each selected solution or workscope task is simulated to determine the projected or estimated performance changes based on each solution. These values are compared to set threshold thus if an option does not meet the requirements other or secondary options are selected to achieve the desired result. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state generating a model if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected.
The Oliver reference establishes that a known for the simulation if each workscope task were to be performed and if the projected values are less than or equal to the threshold to choose another workscope task.
It would have been obvious to one of ordinary skill in the art to include in the system/method of evaluating turbine engines for failures provided by Zyglowicz, Volponi and Vossler the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Oliver, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Zyglowicz, Volponi and Vossler, with the ability to base the simulation if each workscope task were to be performed and eliminate workscope tasks that do not exceed the threshold values as taught by Oliver, for the purposes of selecting the workscope task that best fits the desired parameters. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-15, regarding the art rejections specifically that, “Claims 1, 8, and 15 recite features that distinguish over the applied references. For example, to "determine, wherein if at 1 east one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold to thereby identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers, and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected," with claims 8 and 15 reciting similar language. Emphasis added.”
“The Office Action states that "[t]he combination ... fails to generate models if the selected first workscope task were to be performed and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected." Office Action at 16, emphasis added. Rather, the Office Action relies on Oliver to allegedly disclose the recited limitation.”
	“The Office Action states the Oliver "which like the combination talks about modeling the performance of equipment, teaches it is known to model different solutions." Id Applicant respectfully disagrees and believes that Oliver is non-analogous prior art. Oliver is directed to "improving drilling performance of a drill tool assembly" including the "determining the interaction of a cutting element of a drill bit with an earth formation." Oliver, Abstract.”
	“Oliver has a U.S. publication classification of 703/7 and 702/9. The 703/7 classification is defined as "Data processing: structural design, modeling, simulation, and emulation, Simulating nonelectrical device or system, mechanical." The 702/9 classification is defined as "Data processing: measuring, calibrating, or testing, Measurement system in a specific environment, drilling."”
	“The current application is classified as G05B 19/0428 and G06F 17/30. The G05B 19/0428 classification is defined as "Programme-control systems, safety, monitoring." The G06F 17/30 classification is defined as Information retrieval; database structure therefor."”
	“Oliver is therefore classified as simulation directed to nonelectrical devices or systems, specifically mechanical measurement systems for the specific environment of drilling. In contrast, the instant application is classified as a program control system for safety and monitoring including information retrieval and database structure.”
	“According to MPEP 2141.0l(a) - Analogous and Nonanalogous Art - a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention ( even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor ( even if it is not in the same field of endeavor as the claimed invention).”
	“Regarding point (1), as stated above, Oliver is not in the same field or endeavor as the claimed invention and thus fails to satisfy point (1 ). Regarding point (2), the question is whether Oliver is reasonable "pertinent" to the problem faced by the inventors in the present case. Applicant respectfully maintains that it does not, based on the following analysis.”
	“The Federal Circuit has held that in determining whether a reference is "reasonably pertinent" if ... it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem." In re Clay, 966 F.2d 656, 659 (Fed. Cir. 1992). The Court continues that "the purposes of both the invention and the prior art are important in determining whether the reference is reasonably pertinent to the problem the invention attempts to solve" and "[i]f a reference disclosure has the same purpose as the claimed invention, the reference relates to the same problem, and that fact supports use of that reference in an obviousness rejection" and that "[a]n inventor may well have been motivated to consider the reference when making his invention," but [i]f it is directed to a different purpose, the inventor would accordingly have had less motivation or occasion to consider it." Id, emphasis added.”
	“Oliver is directed to the problem of "improving drilling performance." Oliver characterized the background of drilling where "[w]hen a trend of drilling problems is found to occur for a particular bit ... a new drill bit may be selected or an adjustment made to the current bit design." Oliver at iJ[0015]. Further, Oliver is described as "a method for improving drilling performance of a drilling tool assembly" that "includes identifying a drilling performance parameter to be improved" where "[t]he drilling simulation includes simulating an effect on the drilling tool assembly of an interaction of a cutting element of a drill bit with an earth formation." Oliver at ,¶[0016]. Thus, Oliver's purpose is to "improve drilling performance" of a "cutting element of a drill bit with an earth formation."”
	“The Office Action cites paragraphs [0046], [0047], [0060], [0061], [0062]-[0064], and [0066]. These cited paragraphs repeatedly reference "improving the drilling performance" as the goal of any simulation model. In contrast, the current application is directed at aircraft and turbine engines, not drill bits to perform drilling in the earth. The current claims recite to "aggregate and rank the actual asset health quantifier and the projected asset health quantifier" where, based on those quantifiers "identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers" when those quantifiers are "greater than the respective threshold" and "wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected."  the current claims are not necessarily directed to "improving" performance. In actuality, as described in the specification, e.g., paragraph [0081 ], a workscope task may be dictated by the value of the threshold that does not "improve" performance.”
	“Thus, the question is still whether Oliver discloses the same "purpose" as the current invention. Oliver's purpose of "improved drilling performance" is not the same as described or claimed in the present invention. To the question of whether "[a]n inventor may well have been motivated to consider the reference when making his invention," the answer is also no. In discussing this reference with the inventors, they pointed out that Oliver is directed to improving operational aspects of drilling. This is in contrast to the present invention directed to generating qualifiers and based on a threshold performing a maintenance function, e.g., removing an aircraft engine from service. Accordingly, Oliver is non-analogous prior art that is not reasonably pertinent to the present disclosure, and therefore cannot be used in an obviousness rejection. Applicant respectfully requests that the Examiner reconsider and withdraw the rejection.”
	“As discussed above, the Office Action cites paragraphs [0046], [0047], [0060], [0061], [0062]-[0064], and [0066] of Oliver as allegedly disclosing the claimed "determine, wherein if at least one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold to thereby identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers, and wherein if at least one of the aggregated actual and projected asset health quantifiers is less than or equal to the respective threshold, then a second workscope task of interest is selected." Applicant respectfully disagrees.”
	“The cited paragraphs of Oliver fail to mention any type of threshold. Further, there is no mention of any "threshold" in any portion of Oliver. Oliver, in the cited paragraphs, discusses how a "potential solution is selected" to "improve drilling performance." Oliver at ¶¶[0046], [0047], [0060], [0061 ], [0062], [0065], and [0066]. However, Oliver fails to disclose a threshold in which an aggregated actual and projected asset health quantifier is compared against that threshold and if that value is greater than the threshold a first workscope is performed and if the value is less than the threshold, a second workscope is performed.”
	“Accordingly, Oliver fails to remedy the deficiencies of Volponi, Berkley, Easterly, Vossler, and Shah, and the applied references cannot be used to establish a prima facie case of obviousness. Accordingly, independent claims 1, 8, and 15 are patentable over the applied references. Claims 3, 4, and 5 depend from claim 1. Claims 10, 11, and 12 depend from claim 8. Claims 17, 18, and 19 depend from claim 15. Thus, claims 3-5, 10-12, and 17-19 are patentable for at least the same reasons as independent claims 1, 8, and 15, and further in view of their own respective features. Accordingly, Applicant respectfully requests that the rejection of claims 1, 3-5, 8, 10-12, 15, and 17-19 be reconsidered and withdrawn.”
	The Examiner respectfully disagrees.
	While the applicant has alleged that Oliver is not analogous as it is not directed toward the same search area, Oliver as noted by the applicant is directed toward simulating a device or system while this is not an electrical simulation the reference wasn’t used for the type of simulation but rather to solve the problem of how to optimize when you have multiple solutions and one solution doesn’t meet the criteria or threshold. The current application 15/809,774 is classified in G05B19/0428, G06F16/5854, G06Q10/0631, G06Q10/20, G05B2219/23455, G05B2219/25357, G05B 2219/23455 is directed toward “Determine capability of machine by simulating model of capability of its parts” which while not for the same equipment is still modeling the performance of a machine. As such while not directed toward the exact equipment they are both directed toward simulating the performance of machines. Further the Examiner notes that while the claims recite “a turbine engine” and the use of a “sensor” there is nothing in the claims specific to the operation of the turbine engine or even specific to the sensors themselves. Rather the claims recite general functions and outcomes with no specifics as to how the outcomes are achieved. That is the system generates a model, selects a workscope task, simulate the operating conditions of the model, generate a health quantifier if the first workscope task is performed, rank the health quantifiers, compare the values and determine if they are greater than a threshold and if they are not then performing a second or different workscope task. There is nothing specific to the type of simulation, the sensors, or even how the health quantifier is generated. As such the current field is simulating machines to determine which future tasks to perform based on the collected and projected sensor data. Oliver is explicitly directed toward this. That is Oliver has sensors which are used to determine conditions based on those values different proposed solutions or workscope tasks are considered, see Oliver paragraph [0066]. While the applicant has argued that Oliver does not discuss thresholds, Oliver uses the comparison to selected performance criterion which is a threshold and determines if the selected solution or workscope meets those criteria or not. If it does not meet the requirements another solution is proposed until the desired criteria is met.  
	From this Oliver is directed toward the same area of evaluating machines using simulations. Further it is pertinent as it is solving the same problem. While Oliver states that it is for “improving drilling performance”, it is solving the problem of which solution will meet the desired thresholds or criteria for consideration. As shown in Oliver this would allow the system to test different solutions if they exist and see which best fits the parameters which are deemed important as shown explicitly in Oliver. While the applicant has argued portion of the disclosure of Oliver the reference is not limited solely to drilling performance. Drilling performance is the end goal the reference is directed toward methods of simulating using sensor data to achieve that end goal. 
	While the applicant has argued that the current application is directed toward turbine engines and not drill bits, as stated above the claims do not recite any specifics toward turbine engines or aircraft.  That is currently the type of machine being simulated is merely a description of the environment of use which is supported by the applicant’s own specification paragraph [0223] which discusses that the scope of coverage is not limited to the apparatus, systems, and articles of manufacturer. While the applicant argues that the invention is not directed toward “improving” the Examiner respectfully disagrees as paragraph [0222] explicitly states “The example asset health calculator apparatus can improve a function, an operation, an efficiency, etc., of the turbine engine over the course of useful life of the turbine engine by more accurately determining an actual health state of the turbine engine”. As discussed above Oliver is using the actual operation and health of the machine to determine ways to improve its operation. As such the Examiner considers the current application to be directed toward simulating values to improve operation which is analogous to Oliver. 
In response to applicant's argument that Oliver is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as described above in detail Oliver is analogous as it is for simulating machines to determine which solution or tasks are the best to perform given the current sensor readings. It is also pertinent as it is not limited to merely improving performance as alleged by the applicant as it improves performance by comparing different solutions using sensor data to ensure that the desired criteria or thresholds are met. This allows different solutions to be compared without actually performing the solutions as shown in Oliver. As such the Examiner considers the reference to be analogous art. 
While the applicant has argued that Oliver makes no mention of the term “threshold” as stated above Oliver uses the term criteria which is compared to set values. If the solution is not equal to or above the value aka a threshold then an alternate solution is provided. This is explicitly shown in the cited paragraphs, “The post-run drilling information may be compared to drilling simulation results and/or the at least one selected drilling performance criterion to determine if further improvement in drilling performance is desired”, see paragraph [0047]. While the applicant has argued that Oliver merely selects “potential solution is selected” to “improve drilling performance” the applicant has failed to establish why the criteria which is being compared is not the same as a threshold. As such the Examiner has not been persuaded. Lacking any additional arguments the Examiner asserts that the Oliver reference is in fact analogous and when combined the references read over the claims as currently written. Therefore the rejections have been maintained. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Volponi in view of Berkley, further in view of Easterly, further in view of Vossler, further in view of Shah and Oliver and, where appropriate, in further view of Henderkott, and Hampapur.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uhlemann TH, Schock C, Lehmann C, Freiberger S, Steinhilper R. The digital twin: demonstrating the potential of real time data acquisition in production systems. Procedia Manufacturing. 2017 Jan 1;9:113-20.—103
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        10/4/2022